Citation Nr: 1133435	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-38 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for Raynaud's syndrome with thoracic outlet syndrome due to protein-S deficiency prior to August 4, 2009.

2.  Entitlement to an initial evaluation in excess of 40 percent for Raynaud's syndrome with thoracic outlet syndrome due to protein-S deficiency on or after August 4, 2009.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. That decision granted service connection for Raynaud's syndrome with thoracic outlet syndrome due to protein-S deficiency and assigned a 10 percent disability evaluation effective from July 29, 2003.

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in August 2009.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

The Board remanded this case for further development in September 2009.  That development was completed, and the case has since been returned to the Board for appellate review.

During the pendency of the appeal, a rating decision dated in March 2010 increased the Veteran's disability evaluation to 40 percent effective from August 4, 2009. However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993). Thus, the issue remains on appeal.

The Board also notes that the Veteran submitted a letter in April 2010 in which he indicated that he had pulmonary vascular disease, varicose veins, and post-phlebitic syndrome.  However, entitlement to service connection for those disorders has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to TDIU will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  From July 29, 2003, to December 15, 2008, the Veteran's Raynaud's syndrome was productive of characteristic attacks occurring one to three times a week.

3.  As of December 15, 2008, the Veteran's Raynaud's syndrome was productive of characteristic attacks occurring at least daily, but he has not had any digital ulcers and a history of characteristic attacks.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for Raynaud's syndrome with thoracic outlet syndrome due to protein-S deficiency have not been met for the period from July 29, 2003, to December 15, 2008. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.104 Diagnostic Code 7117 (2010).

2.  The criteria for an initial evaluation of 40 percent for Raynaud's syndrome with thoracic outlet syndrome due to protein-S deficiency have been met as of December 15, 2008. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.104 Diagnostic Code 7117 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for Raynaud's syndrome with thoracic outlet syndrome.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for his Raynaud' syndrome with thoracic outlet syndrome.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.   His records from the Social Security Administration (SSA) have also been obtained.  The Veteran has not identified any other outstanding records that are relevant to his claim.

In addition, the Veteran was afforded VA examinations in April 2008 and November 2009.  The latter examination was provided in compliance with the September 2009 Board remand.


When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination and fully addresses the rating criteria that are relevant to rating the disability in this case. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran's Raynaud's syndrome with thoracic outlet syndrome is currently assigned a 10 percent disability evaluation from July 29, 2003, to August 4, 2009, and a 40 percent disability evaluation as of August 4, 2009, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7117.  Under that diagnostic code, a 10 percent disability evaluation is contemplated for characteristic attacks occurring one to three times a week.  A 20 percent disability evaluation when there are characteristic attacks occurring four to six times a week, and a 40 percent disability evaluation is warranted for characteristic attacks occurring at least daily.  A 60 percent disability evaluation is contemplated when there are two or more digital ulcers and a history of characteristic attacks.  A 100 percent disability evaluation is warranted for two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks.

Characteristic attacks consist of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upsets.  These evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose or ears are involved. 38 C.F.R. § 4.104, Diagnostic Code 7117, Note.




I.  From July 29, 2003, to December 14, 2008

From July 29, 2003 to August 4, 2009, the Veteran's Raynaud's syndrome was evaluated as 10 percent disabling.  In order to warrant the next higher evaluation of 20 percent, the Veteran's Raynaud's syndrome must be characterized by attacks occurring four to six times a week.  38 C.F.R. § 4.104, Diagnostic Code 7117.  

During his April 1996 VA arteries and veins examination, the Veteran reported that his fingertips would turn bluish to black when he was exposed to cold, but he did not indicate the frequency of such symptoms.
Private treatment records dated in February 1999 diagnosed the Veteran with Raynaud's syndrome.

VA treatment records dated in November 2001 note the Veteran's report of occasional numbness in his fourth and fifth fingers.  VA treatment records from December 2002 also note Raynaud's of the hand and feet with cold weather increasing the symptoms.  The Veteran was encouraged to wear gloves outside and to stop smoking.

In an October 2004 letter, the Veteran's private physician referred to his Raynaud's syndrome as relatively stable.

In April 2008, the Veteran underwent a VA examination in conjunction with the underlying claim for service connection.  At that time, the Veteran reported having attacks of Raynaud's phenomenon occurring every three or four days (roughly twice a week) during the winter months and rarely during warmer weather.

Based on the foregoing, the Veteran's symptoms prior to December 15, 2008, most nearly approximate the criteria for a 10 percent evaluation.  While the Veteran described characteristic attacks during his April 2008 VA examination, he stated that these attacks occurred twice a week during the winter and less frequently during the warmer months.  The other evidence of record shows complaints of attacks, but no record of their frequency.  Therefore the Board has no reason to infer that these attacks occurred more frequently than twice weekly as noted at the time of the April 2008 examination.  Moreover, although the record notes some skin lesions, these ulcers were not located on the Veteran's digits and were not associated with his Raynaud's syndrome.  Therefore, the Board finds that preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for Raynaud's syndrome prior to December 15, 2008.  


II.  On or After December 15, 2008

In his December 15, 2008 letter, the Veteran stated that he suffered from one to ten Raynaud's attacks daily in the summertime and once a day in the winter.

At his August 2009 hearing, the Veteran testified that he had daily attacks of pain and tingling due to his Raynaud's syndrome.  He attributed those attacks to his exposure to cold, stress, and emotional upset.  He also stated that his legs would swell and become painful.  The Veteran stated that the skin from his knees down was discolored from earlier ulcers associated with his Raynaud's syndrome.  His fiancée also testified that she had witnessed his fingers changing color during the attacks. 

In addition, the Veteran submitted several lay statements.  Those statements supported his hearing testimony that he had a long-standing history of Raynaud's attacks.

In November 2009, the Veteran underwent a VA medical examination in conjunction with this claim.  At that time, he complained of a rash, dizziness, and excessive bleeding and clotting with Coumadin treatment.  He also reported having a history of varicose veins and post-phlebitic syndrome in the bilateral legs.  There was persistent edema, skin discoloration, and constant pain, even at rest.  After prolonged standing or walking, the Veteran experienced additional symptoms of aching, fatigue, throbbing, and heavy feeling.  These symptoms were relieved by elevation or compression hosiery.  Ulceration was present, but not persistent, and occurred four to six times per year.  His Raynaud's syndrome was found to affect his fingers, toes, and earlobes.  It was noted that his attacks occurred at least once a day, lasted over an hour, and were characterized by color changes, pain, paresthesia, and numbness.  These symptoms were brought on by exposure to cold, temperature change, emotional upset, stress, infection, and fatigue.  Upon physical examination, the Veteran's Raynaud's syndrome was found to affect his bilateral fingers and toes, but there was no autoamputation.  There were three superficial ulcerations: two near the left ankle and one on the right shin.  There were no ulcers on the Veteran's digits of the lower or upper extremities, although there was a blue/red discoloration of the bilateral distal lower extremities.  With respect to his bilateral lower extremity vascular status, it was noted that there was deep red discoloration, pronounced varicose veins, and pitting edema.  Adson and costoclavicular tests were both positive with change in radial pulse noted with the maneuvers.  The examiner indicated that the Veteran's Raynaud's syndrome precluded exercise or exertion.  Additionally, the condition affected his activities of daily living in that it prevented exercise, chores, sports, and recreation; severely affected his ability to travel; and, mildly affected his ability to shop and groom.  However, the disability had no affect on feeding, bathing, dressing, and toileting.

Based on the foregoing, the Veteran's symptoms as of December 15, 2008 most nearly approximate the criteria for a 40 percent evaluation.  The record shows characteristic occurring at least once a day.  Moreover, although the record indicates that he has some skin lesions, these ulcers were not located on the Veteran's digits.  Nor was there any autoamputation.  Therefore, the criteria for an initial evaluation in excess of 40 percent have not been.  Thus, the Board concludes that a 40 percent evaluation, but no more, is warranted for Raynaud's syndrome as of December 15, 2008.  


III.  Extraschedular Considerations

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's Raynaud's syndrome is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran'' assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected Raynaud's syndrome with thoracic outlet syndrome under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an evaluation in excess of 10 percent for Raynaud's syndrome with thoracic outlet syndrome due to protein-S deficiency for the period from July 29, 2003, to December 14, 2008, is denied.

Subject to the provisions governing the award of monetary benefits, entitlement to an initial disability rating of 40 percent, but no more, for Raynaud's syndrome with thoracic outlet syndrome due to protein-S deficiency from December 15, 2008, is granted.


REMAND

The Court has recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has specifically asserted that he is unable to work due, at least in part, to his service-connected Raynaud's syndrome.  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the case is REMANDED for the following action:

The RO should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


